internal_revenue_service number release date index number ------------------------------------------------------ ---------------------------------------- ------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no --------------- telephone number --------------------- refer reply to cc corp b03 plr-103906-11 date date legend taxpayer classx date1 shareholder date2 dear ----------------- ---------------------------------------- ----------------------------- ---------------------- ------------ ------------------------- -------------------------------------------------- -------------------------------- ------------------------ --------------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the transactions described below additional information was received subsequently the information provided is summarized below unless otherwise indicated references herein to code sections and regulation sections are to the applicable internal_revenue_code the code and income_tax regulations facts taxpayer is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the authorized and outstanding capital stock of taxpayer consists of one class of common_stock the common_stock and three classes of preferred_stock each of which qualifies as sec_1504 preferred plr-103906-11 stock one class of such preferred_stock classx is referred to herein as the preferred_stock on date1 taxpayer issued to shareholder the preferred_stock and warrants to purchase shares of common_stock the warrants in exchange for all of the taxpayer stock held by shareholder the exchange shareholder is the only holder of the preferred_stock on or after date2 taxpayer will issue and sell common_stock or mandatorily convertible participating preferred_stock of taxpayer common-equivalent preferred_stock to investors through private placements the capital raise each investor in the capital raise will represent that such investor i reached its decision to invest in taxpayer independently from any other investor in the other private placements and ii has not entered into any agreement or understanding with any other investor in the other private placements to act in concert for the purpose of exercising a controlling influence over taxpayer or any taxpayer subsidiary including any agreements or understandings regarding the voting or transfer of shares of taxpayer representations taxpayer has made the following representations a the preferred_stock is redeemable only for cash b the preferred_stock and warrants had a collective value at the time of the exchange equivalent to or greater than the value of the stock for which the preferred_stock and warrants were exchanged c the warrants were not issued to any person or related_persons who had in the aggregate a direct and indirect ownership_interest in taxpayer of more than percent determined in accordance with sec_1_382-4 d the warrants neither have facilitated nor will facilitate the creation of income including accelerating income or deferring deductions or value including unrealized built-in gains for taxpayer e the exercise price of the warrants can be paid only in cash f the warrants do not and will not entitle the holder or a related_person to a any voting or dividend rights with respect to the common_stock or b participate in the management of taxpayer or any subsidiary of taxpayer or with other rights that ordinarily would be afforded to owners of the common_stock plr-103906-11 g there are no and will not be any reciprocal options between prospective buyers and sellers of the warrants with respect to the warrants h at the time of the exchange it was more_likely_than_not that the warrants would not be exercised i taxpayer does not have actual knowledge of the existence of any group of persons who through a formal or informal understanding among themselves made or will make one or more coordinated acquisitions of common_stock rulings based solely on the information and representations submitted we rule as follows the warrants will not be treated as exercised on the date of the exchange under sec_382 and sec_1_382-4 shareholder will not be treated as owning any taxpayer stock immediately before the issuance of common_stock in the capital raise for purposes of applying the cash issuance exception of sec_1_382-3 none of the investors in the capital raise will be treated as a member of a group of persons who comprise an entity within the meaning of sec_1_382-3 caveats no opinion was requested and we express no opinion as to whether the preferred_stock discussed above is non-qualified preferred_stock as defined in sec_351 of the code additionally we express no opinion concerning the tax effects if the value of the preferred_stock and warrants issued in the exchange exceeded the value of the stock surrendered in the exchange also we express no opinion about the tax treatment of the transactions described herein that is not specifically covered by the above rulings the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-103906-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its federal_income_tax return that sets forth the date and control number of this ruling under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely thomas i russell senior counsel branch corporate cc
